Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT, entered effective the 30th day of November, 2012 (“Effective
Date”) between Solera National Bank, a national banking association (“the
Bank”), Residential Mortgage of Colorado, LLC (“RMOC”), a Colorado limited
liability company, Kathleen Stout (“Ms. Stout”) and Scott Hovey (“Mr. Hovey”). 
RMOC, Ms. Stout and Mr. Hovey sometimes hereafter are called the “Selling
Affiliates”.  The Selling Affiliates and the Bank sometimes hereafter
collectively are called the “Parties” and individually a “Party”.

 

RECITALS

 

A.                                    RMOC either currently owns directly or
otherwise has rights to acquire the ownership of certain assets as described and
defined in this Agreement;

 

B.                                    In addition RMOC is the tenant under
certain leases or otherwise has the ability to arrange leases pertaining to
several office locations throughout the State of Colorado which the Bank
believes are desirable from which to conduct certain banking and lending
operations;

 

C.                                    The Bank desires to purchase the assets
and accept the assignment of, or enter into the aforementioned leases RMOC
desires to sell or assign its right to acquire the assets and assign the
aforementioned leases or assist the Bank in entering into other leases all on
certain terms and under certain conditions; and

 

D.                                    The Parties have reached an agreement
concerning the terms and conditions on which the Bank will purchase the assets
and RMOC shall sell the assets, and the Parties desire to reduce their agreement
to written form.

 

THEREFORE, IN CONSIDERATION of the foregoing Recitals and in consideration of
the mutual promises and covenants contained herein, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

I.  SALE OF ASSETS

 

1.1                               SALE OF ASSETS AND ASSIGNMENT OF LEASES.  RMOC
shall sell, assign, transfer and deliver to Bank, and Bank shall purchase and
accept at Closing, certain assets owned or controlled by the Selling Affiliates
including:

 

(a)                                 BUSINESS ASSETS.

 

(i)                                     All furniture, fixtures, equipment,
devices, telephone numbers and telephone communications equipment, computers,
printers, photocopiers and other equipment and other tangible personal property
(hereinafter “Furniture, Fixtures and Equipment”) owned or otherwise controlled
by RMOC and which is set forth in detail on

 

--------------------------------------------------------------------------------


 

the Furniture, Fixtures and Equipment List attached hereto and incorporated
herein by reference as Exhibit A; and

 

(ii)                                  The name “Residential Mortgage of
Colorado” (hereafter called the “Trade Name”) and the trade mark (hereafter
called the “Trade Mark”) described and contained in Exhibit B attached hereto
and incorporated herein by reference.

 

(b)                                                         LEASES.

 

(i)                                     The lease pertaining to the property
commonly known as 111 S. Tejon, Suite 110, Colorado Springs, Colorado (the
“Plaza Lease”);

 

(ii)                                  The lease pertaining to the property
commonly known as 1755 Telstar, Suite 101, Colorado Springs, Colorado 80920 (the
“Telstar Lease”);

 

(iii)                               The lease pertaining to the property
commonly known as 1881 9th Street, Suite 115, Boulder, Colorado 80302 (the
“Canyon Center Lease”);

 

(iv)                              The lease pertaining to the property commonly
known as 5251 DTC Parkway, Suite 100, Greenwood Village, Colorado 80111 (the
“DTC Lease”).

 

The Plaza Lease, the Telstar Lease, the Canyon Center Lease and the DTC Lease
hereafter collectively are called the “Office Leases”.

 

II.  PURCHASE PRICE, PAYMENT AND TERMS

 

2.1                               PURCHASE PRICE OF THE BUSINESS ASSETS. At the
Closing the Bank shall pay to RMOC the sum of Four Hundred Sixty Five Thousand
and No/100 Dollars ($465,000.00) (the “Purchase Price”) for the Business
Assets.  In addition the Bank shall pay to RMOC an amount equal to the security
deposit amounts RMOC previously delivered to the various landlords or their
respective managing agents under the various Office Leases as follows:

 

Lease

 

Security Deposit Amount

 

 

 

 

 

Plaza Lease

 

$

4,000.00

 

 

 

 

 

Telstar Lease

 

25,455.00

 

 

 

 

 

DTC Lease

 

5,166.00

 

 

 

 

 

Canon Center Lease

 

93,750.00

*

 

 

 

 

Total

 

$

127,916.00

 

 

hereafter called the “Security Deposit Reimbursements”.

 

2

--------------------------------------------------------------------------------


 

[Note: The Selling Affiliates represent to the Bank that the security deposit
posted with respect to the Canon Center Lease is in the form of a letter of
credit issued by Great Western Bank, 1900 Ninth Street, Boulder, Colorado 80302
in the amount of $93,750.00 in the form of Letter of Credit No. 497 (hereafter
called the “LOC”).  The LOC is secured by Money Market Account No. XXXXXXXXXX
(the “Money Market Account”) the present balance of which is $93,750.00.  The
LOC is issued for the benefit of Alecta Real Estate USA, LLC, Four Embarcadero
Center, Suite 2500, San Francisco, CA 94111, which is the current
lessor/landlord under the Canon Center Lease.]

 

2.2                               PURCHASE PRICE ALLOCATION. The purchase price
of the Business Assets shall be allocated by the Parties in the manner set forth
in greater detail in Section 3.1 of this Agreement.

 

2.3                               FUNDS DUE AT CLOSING. (a) Bank shall pay and
deliver the Purchase Price and the Security Deposit Reimbursements to RMOC in
the form of good funds at Closing.  Closing shall occur on or before
December 14, 2012, at 10:00 a.m. MST (also referred to this Agreement as the
“Closing Date”), at the offices of Bank located at 5801 W. Alameda Avenue,
Suite B, Lakewood,  Colorado 80226

 

III.  ALLOCATIONS, PRICE ADJUSTMENTS AND PRORATIONS

 

3.1                               PURCHASE PRICE ALLOCATION.

 

(a)                                 The Purchase Price of the Business Assets is
subject to any adjustment as provided in this Agreement and shall be allocated
to the various Business Assets of RMOC as the Parties reasonably determine in
good faith.

 

(b)                                 RMOC and Bank shall report the sale and
purchase of the Business Assets for all income tax purposes in a manner
consistent with the Parties’ agreement concerning the allocation of the Purchase
Price and expressly acknowledge that the allocation will be determined pursuant
to arms-length bargaining between them regarding the fair market value and in
accordance with the Internal Revenue Code of 1986, as amended.  RMOC and Bank
shall not, in connection with the filing of any returns, make any allocation of
the Purchase Price which is contrary to the allocation determined by the
Parties.  Neither RMOC nor Bank shall take or agree to any position that is
inconsistent with the allocation in connection with any tax audit, controversy
or litigation which would adversely affect the taxes of the other Party to any
material extent without the prior written consent of the other Party, which
consent shall not be unreasonably withheld

 

3.2                               PRORATIONS AND ADJUSTMENTS AT CLOSING.

 

(a)                                 The personal property taxes, if any, based
on the most recent value and levy in effect on the Closing Date with respect to
the Business Assets shall be prorated to the Closing Date.

 

3

--------------------------------------------------------------------------------


 

(b)                                 All tax prorations shall be final.

 

(c)                                  Bank shall pay all sales taxes payable to
local and state jurisdictions that may arise as a result of the sale of the
Business Assets.

 

3.3                               PRORATION OF PREPAID RENTS PURSUANT TO THE
OFFICE LEASES.

 

The Parties acknowledge that as of the Closing RMOC shall have paid the monthly
rental amounts due for the month of December, 2012, under the Office Leases and
under a separate lease (the “Durango Lease”) pertaining to RMOC’s office in
Durango, Colorado in the following amounts:

 

Lease

 

Monthly Rental Amount

 

 

 

 

 

Plaza Lease

 

$

5,879.75

 

 

 

 

 

Telstar Lease

 

6,516.16

 

 

 

 

 

DTC Lease

 

5,353.33

 

 

 

 

 

Canon Center Lease

 

8,212.27

 

 

 

 

 

Durango Lease

 

4,528.66

 

 

The Parties agree that Bank shall be responsible for, shall reimburse RMOC and
shall pay to RMOC the prorated rental amount with respect to each of the Office
Leases and the Durango Lease for the portion of the month of December, 2012,
during which Bank occupies each of the locations described in the Office Leases
and the Durango Lease from and after the Closing.  The prorated amount of the
monthly rent which Bank shall be required to reimburse and pay to RMOC shall be
based on the above-described Monthly Rental Amounts.  The prorated amount in
each instance shall be calculated from the date on which the Bank actually
receives possession of the locations described in the pertinent Office Leases
and the Durango Lease continuing through and including December 31, 2012, and
the prorated amount with respect to each of the Office Leases and the Durango
Lease shall be due and payable to RMOC in the form of good funds within five
(5) business days following Bank’s receipt of written notification from RMOC
concerning the date on which the Bank is entitled to receive possession of each
such location. By way of example and not by way of limitation, if the Bank
receives possession of the Canon Center premises described in the Canon Center
Lease on December 14, 2012, the Bank shall be obligated to reimburse RMOC and
shall pay RMOC the sum of $4,503.47 (i.e. the monthly rent of $8,212.27 divided
by 31 days in December, 2012, multiplied by 17 days remaining in the month of
December, 2012).  Bank’s obligation to reimburse and pay to RMOC any prorated
rental amounts pursuant to this Section 3.3 is expressly contingent on RMOC’s
actual payment of the rents for which RMOC seeks reimbursement and the Bank’s
receipt of reasonable proof of RMOC’s payment of such rents.

 

4

--------------------------------------------------------------------------------


 

IV. REPRESENTATIONS & WARRANTIES OF RMOC

 

RMOC represents and warrants to Bank that all of its representations and
warranties as set forth in this Agreement are true, accurate and complete as of
the date of this Agreement, shall be true, accurate and complete as of Closing,
and shall survive the closing of the transaction set forth in this Agreement.

 

4.1                               CONDITION OF BUSINESS ASSETS.

 

(a)                                 To the best of RMOC’s knowledge between the
Effective Date and the Closing, there will be no substantial loss of value in
any of the Business Assets, ordinary wear and tear excepted, and the Business
Assets will not be transferred or conveyed except in the ordinary course of
business.

 

(b)                                 All Business Assets shall be transferred and
conveyed to Bank on an “AS IS” basis, WITHOUT ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. However at Closing, all such Business Assets
shall be in reasonably good working condition, and RMOC shall repair or replace
any Business Assets not then in working condition with a asset of at least
comparable condition and value at no expense to Bank.

 

4.2                               REGULATORY COMPLIANCE. To the best of RMOC’s
knowledge the Selling Affiliates are in full compliance with all federal, state
and local building, zoning, fire, safety, health, environmental laws and
ordinances as they pertain or effect the Office Leases and the Selling
Affiliates’ respective obligations under the Office Leases.

 

4.3                               CONTRACTUAL OBLIGATIONS. The Selling
Affiliates currently are in compliance with all of their respective contractual
obligations under the Office Leases and any and all of their respective
contractual obligations under any and all personal guarantees pertaining or
related to the Office Leases, and Selling Affiliates shall remain in compliance
with all of the aforementioned obligations from and after the Effective Date
through the Closing.

 

4.4                               FULL DISCLOSURE.  To the best knowledge,
information and belief of the Selling Affiliates, this Agreement (including the
Exhibits hereto) does not contain any untrue statement or omission of a material
fact upon which the Bank is relying.  To the best of the knowledge, information
and belief of the Selling Affiliates there is no fact known to the Selling
Affiliates which has not been disclosed in this Agreement or otherwise which
will not have been disclosed as of the Closing which would materially and
adversely affect the accuracy of the representations and warranties contained in
this Agreement.

 

4.5                               LEGAL ENTITY STANDING, AUTHORITY.  RMOC is a
legal entity duly organized, existing and in good standing under the laws of the
State of Colorado, the Selling Affiliates are authorized and each has the
requisite power to enter into, and fulfill its respective obligations under this
Agreement and no other contract or agreement to which the Selling

 

5

--------------------------------------------------------------------------------


 

Affiliates or any of them is a party or are parties prevent one or more of them
from concluding the transactions described in this Agreement.

 

V.  REPRESENTATIONS AND WARRANTIES OF BANK

 

5.1                               LEGAL ENTITY STANDING.  The Bank is a legal
entity duly organized, existing and in good standing under the laws governing
the creation and existence of the Bank.

 

5.2                               AUTHORITY. Bank has the full power and
authority to enter into this Agreement and to conclude the transaction described
herein, and no other contract or agreement to which Bank is a party prevents it
from concluding the transaction described in this Agreement.

 

5.3                               CORPORATE OR LLC RESOLUTION. The Bank shall,
at Closing, deliver to RMOC a duly executed copy of its corporate resolution
authorizing the Bank both to enter into this Agreement and conclude the
transactions described in this Agreement according to its terms.

 

5.4                               BANK’S INSPECTIONS.

 

(a)                                 The Bank and RMOC agree that the Bank shall
have the period of time between the Effective Date and the Due Diligence
Deadline to complete the Bank’s inspection of the Business Assets. In the event
Bank discovers any information concerning the Business Assets Leases which Bank
finds objectionable in Bank’s reasonable opinion, the Bank must deliver written
notice (the “Written Objection Notice”) to RMOC of any such objectionable
matters on or before 5:00 p.m. MST on the Due Diligence Deadline which shall be
Monday, December 10, 2012.  In the event Bank fails to deliver any such Written
Objection Notice to RMOC in a timely manner, Bank shall be deemed to have
accepted and approved the Business Assets.  However, in the event Purchase
delivers any such Written Objection Notice to RMOC in a timely manner Bank and
RMOC shall have until 5:00 p.m. MST, December 12, 2012 (the “Resolution
Deadline”) to reach a written agreement concerning the resolution of any
objections described in the Bank’s Written Objection Notice.  In the event Bank
and RMOC fail to reach a written agreement concerning the resolution of any
objections described in the Bank’s Written Objection Notice at or before the
Resolution Deadline, the Bank and RMOC shall submit their dispute to binding
arbitration in accordance with Article XIII of this Agreement.  Bank
acknowledges and agrees it has reviewed and accepts the terms and provisions
contained in the Office Leases.

 

(b)                                 Bank acknowledges that as of Closing, Bank
will have examined and be familiar with any and all of the Business Assets and
the Office Leases.  Bank is fully aware of possible risks with respect to its
acquisition of the Business Assets and the Office Leases and has formed its own
judgment as to the worth and potential of the Business Assets and Office
Leases.  Bank is relying upon its own judgment and decision in entering into and
consummating the transaction described in this Agreement and is not relying on
any representation or statements by, of or from any other person or entity
except the accuracy of the representations of the Selling Affiliates as set
forth in this Agreement.

 

6

--------------------------------------------------------------------------------


 

VI. UCC-1 SEARCH

 

Bank may conduct such UCC searches as Bank deems appropriate as part of its Due
Diligence investigation of the Business Assets and the Office Leases.

 

VII. ADDITIONAL AGREEMENTS

 

The Parties shall execute at Closing the various documents and instruments
reasonably related to, or reasonably required to consummate the transaction
described in this Agreement.

 

VIII.  BANK’S OBLIGATIONS PRIOR TO CLOSING

 

Bank shall diligently and timely fulfill and pursue the fulfillment of all of
the Bank’s pre-closing obligations under this Agreement.

 

IX.  BANK CONTINGENCIES

 

9.1                               RIGHT OF INSPECTION.

 

(a)                                 Bank shall have the right to complete Bank’s
inspection of the Business Assets at or before the Due Diligence Deadline.

 

(b)                                 DISCLAIMER OF WARRANTIES. BANK HAS HAD AND
WILL HAVE THE OPPORTUNITY TO INSPECT, TEST, AND EVALUATE THE BUSINESS ASSETS IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT. BANK IS SOLELY
RESPONSIBLE FOR INSPECTION AND EVALUATION OF THE BUSINESS ASSETS, TO DETERMINE
THEIR PHYSICAL CONDITION AND THEIR SUITABILITY FOR BANK’S PURPOSES. BANK
UNDERSTANDS THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER RMOC,
MS. STOUT NOR MR. HOVEY MAKES ANY REPRESENTATION CONCERNING ANY PHYSICAL, LEGAL,
OR REGULATORY ASPECT OF THE BUSINESS ASSETS AND THE OFFICE LEASES, AND BANK
AGREES THAT BANK WILL RELY SOLELY ON BANK’S OWN INSPECTIONS AND INVESTIGATIONS
AND UPON SUCH INSPECTORS. APPRAISERS, ENGINEERS AND OTHER CONSULTANTS AS BANK
MAY DETERMINE. EXCEPT AS EXPRESSLY SET FORTH HEREIN, RMOC DISCLAIMS ALL EXPRESS
AND IMPLIED WARRANTIES WITH RESPECT TO THIS AGREEMENT AND THE BUSINESS ASSETS
AND LEASES, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTIES
REGARDING THE PHYSICAL CONDITION OF THE BUSINESS ASSETS; COMPLIANCE WITH
BUILDING CODES AND OTHER LAWS, REGULATIONS, ZONING, OR ANY OTHER MATTER; OR ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR/ PURPOSE. BAN K
AGREES THAT BANK ACCEPTS THE BUSINESS ASSETS AND OFFICE LEASES “AS IS AND WHERE
IS” WITH ALL FAULTS

 

7

--------------------------------------------------------------------------------


 

EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND THIS PARAGRAPH SHALL SURVIVE
CLOSING.

 

X. OPERATIONS PRIOR TO CLOSING

 

10.1                        LOSS/DAMAGE.  In the event there is any loss or
damage to the Business Assets at any time prior to Closing, the risk of loss
shall be upon RMOC.  From Closing and thereafter, all risk of loss or damage
shall be upon the Bank.

 

10.2                        CONFIDENTIALITY.  Bank and RMOC agree that both of
them and their respective members, managers, employees, agents, attorneys,
accountants and other representatives shall hold in strict confidence this
Agreement and any and all information obtained in conjunction with, or otherwise
related to this Agreement, and the transaction contemplated by this Agreement
unless and until that information may be required by law or regulation to be
included in a public report or otherwise disclosed.  This covenant shall survive
the termination of this Agreement in the event the transaction described in this
Agreement does not occur.

 

XI.  OBLIGATIONS AT CLOSING

 

11.1                        EXECUTION AND DELIVERY OF DOCUMENTS.  At Closing,
RMOC and Bank shall execute and deliver all such instruments and take all such
other action as either party may reasonably request from time to time, in order
to effect the transaction described in this Agreement.  The Parties shall
cooperate with each other in connection with any steps to be taken as part of
their respective obligations under this Agreement.  This obligation shall extend
to any matters arising after Closing. RMOC shall execute and deliver to Bank at
Closing a Bill of Sale pursuant to which RMOC transfers, and assigns and conveys
to Bank all of RMOC’s right, title and interest in the Business Assets free and
clear of all liens, claims and encumbrances except personal property taxes
assessed against the Business Assets for the year in which the Closing occurs. 
In addition RMOC shall execute and deliver to Bank at Closing such assignments
and other documents reasonably required by Bank in connection with RMOC’s
assignment of its rights, duties and obligations under the Office Leases, the
LOC issued by Great Western Bank in connection with the Canyon Center Lease and
the Money Market Account.  At the Closing RMOC shall provide documentation
reflecting the written approval of such assignments by the various landlords
under the Office Leases.

 

11.2                        FUNDS.  Bank shall deliver to RMOC good funds in the
amounts required under Section 2.1 of this Agreement subject to the prorations,
if any, described in Section 3.2 of this Agreement as well as any amounts due
pursuant to Section 3.3 of this Agreement.

 

11.3                        COSTS AND EXPENSES.  Except as otherwise provided in
this Agreement each Party to this Agreement shall bear its own costs and
expenses incurred in connection with the negotiation, preparation, and
performance under this Agreement, and all matters incident thereto, excepting as
otherwise set forth in this Agreement.

 

 

8

--------------------------------------------------------------------------------


 

11.4                        SALES AND USE TAX.  Bank hereby acknowledges and
agrees to pay when due any and all sales and use taxes payable to local or state
jurisdictions that may arise as a result of the sale of the Business Assets
described herein.

 

XII.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES - INDEMNIFICATION OF SELLING
AFFILIATES UNDER OFFICE LEASES AND RELATED PERSONAL GUARANTEES

 

12.1                        POST-CLOSING SURVIVAL.  All the representations,
warranties and covenants made as of Closing, as provided herein, shall survive
the Closing.

 

12.2.                     INDEMNIFICATION.  The Bank agrees that to the extent
that any of the various landlords under the Office Leases do not agree to
release one or more of the Selling Affiliates from personal liability under the
Office Leases or under the related personal guarantee agreements executed by one
or more of the Selling Affiliates with respect to any of the Office Leases, the
Bank shall indemnify the Selling Affiliates against and hold them harmless from
any and all personal liability each of them has or may have under such Office
Leases or the related personal guarantee agreements which all of the Selling
Affiliates have executed in connection with any one or all of the Office Leases
from and after the effective dates of the assignments of the Offices Leases by
the Selling Affiliates to the Bank.  Bank and the Selling Affiliates agree to
execute the assignments and documents at the Closing or thereafter which may be
reasonably necessary or reasonably required by the Bank, the Selling Affiliates
and the various landlords under the Office Leases in order to accomplish and
memorialize the assignments by the Selling Affiliates of their right, title and
interest in the Office Leases to the Bank.

 

XIII. DEFAULT AND REMEDIES

 

13.1                        Time is of the essence hereof.  If any obligation
set forth in this Agreement is not performed as provided in this Agreement,
there shall be the following remedies:

 

13.2                        FEES AND COSTS.  Anything to the contrary herein
notwithstanding, in the event of any litigation or arbitration arising out of
this Agreement, the court or tribunal shall award to the prevailing party all
reasonable costs and expenses, including attorneys’ fees.

 

13.3                        ARBITRATION.  Any dispute relating to or arising
from this Agreement shall be resolved by binding arbitration before a single
arbitrator from the Judicial Arbiter Group, Inc. in Denver, Colorado (“JAG”) or
before some other arbitrator mutually acceptable to both Bank and RMOC.

 

(a)                                 A party shall have the right to initiate an
arbitration (the “Initiating Party”) on any dispute that arises from this
Agreement by providing written notice (the “Arbitration Notice”) to the other
party (the “Responding Party”). The Arbitration Notice shall describe in
reasonable detail the nature of the dispute.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If the parties cannot agree on an arbitrator
from JAG within fifteen days of the date of the Arbitration Notice, the parties
shall request that the President of JAG make the appointment of the arbitrator,
which selection shall be final and binding on the parties.

 

(c)                                  The Responding Party shall specify any
additional then-current issues of dispute between the Parties, and those issues
shall be included in the arbitration.  This notice of additional issues shall be
provided to the Initiating Party within twenty days of the Arbitration Notice.

 

(d)                                 The Parties intend that the arbitration
process as set forth in this Agreement be cost-effective and expeditious. There
shall be limited discovery, formal or informal, as determined by the arbitrator.
The arbitrator shall resolve any pre-hearing issues in a manner consistent with
the arbitration being a cost-effective and expeditious process.

 

(e)                                  The arbitration award shall state in
reasonable detail the factual basis for the arbitrator’s award.

 

(f)                                   The cost of the arbitration including the
arbitrator’s fee initially shall be shared evenly by the Parties. However, the
prevailing party as part of the award shall be awarded any part of the
arbitration costs (including the arbitrator’s fee) that the prevailing party has
advanced or incurred. The prevailing party shall also be awarded its reasonable
attorney fees and costs.

 

(g)                                  The arbitration shall be held at the office
of the Judicial Arbiter Group in Denver, Colorado. However, any arbitration
award can be reduced to a judgment in the District Court for the City and County
of Denver, Colorado pursuant to the then-applicable laws of the State of
Colorado.

 

(h)                                 If JAG is no longer in existence when a
dispute arises, the parties shall mutually agree on another similar arbitration
group that is located in the Denver, Colorado, metropolitan area. If the parties
cannot agree within fifteen days of the date of a demand for arbitration of a
replacement arbitration group, the Responding Party shall designate the
replacement arbitration group within thirty days from the demand date. If that
Party fails or refuses to timely designate the replacement arbitration group,
the Initiating Party shall select the replacement arbitration group. Any
reference in this section to JAG shall mean JAG or its replacement.

 

XIV. GENERAL PROVISIONS

 

14.1                        ENTIRE AGREEMENT.  This Agreement contains the
entire understanding of the parties with regard to the subject matter hereof and
no warranties, representations, promises or agreements have been made between
the Parties other than as expressly herein set forth, and neither Bank or RMOC
shall be nor are they bound by any warranties, representations, promises or
agreements not set forth in this Agreement. This Agreement supersedes any
previous agreement or understanding and cannot be modified except in writing by
all of the Parties hereto.

 

10

--------------------------------------------------------------------------------


 

14.2                        BINDING EFFECT.  Upon full execution, this Agreement
shall be absolutely binding and fully enforceable and shall inure to the benefit
of the parties hereto and their respective successors, permitted assigns,
personal representatives and heirs.

 

14.3                        NOTICES.  All notices as may be required by this
Agreement shall be sent to the respective parties at the addresses set forth
below. The place of notice may be modified by appropriate registered or
certified mailing to the parties.

 

(a)                                 To RMOC at the address set forth in this
Agreement.

 

(b)                                 To the Bank at the address set forth in this
Agreement.

 

14.4                        TIME OF POSSESSION.  The Bank shall be deemed to be
in possession of the Business Assets and Office Leases immediately following the
Closing. All things of value, including the keys to the various premises
described in the Office Leases shall be delivered at Closing.

 

14.5                        SEVERABILITY.  In the event that any of the
provisions, or portions thereof, of this Agreement are held to be unenforceable
or invalid by any court or tribunal of competent jurisdiction, the validity and
enforceability of the remaining provisions, or portions thereof, shall not be
affected thereby and effect shall be given to the intent manifested by the
provisions, or portions thereof, held to be enforceable and valid.

 

14.6                        CONSTRUCTION.  Throughout this Agreement the
singular shall include the plural, and the plural shall include the singular,
and masculine shall include the feminine wherever the context so requires.

 

14.7                        GOVERNING LAW.  This Agreement shall be governed by
and construed under the laws of the State of Colorado, and, subject to the
provisions of Paragraph 13.3 of this Agreement, any suit to enforce any of the
terms hereof shall be brought in the City and County of Denver, Colorado, and
for this purpose, each party hereby expressly and irrevocably consents to the
jurisdiction of said Court.

 

[The remainder of this page intentionally has been left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective the
day and year above first written.

 

RMOC:

BANK:

 

 

Residential Mortgage of Colorado, LLC

Solera National Bank

 

 

 

/s/ Kathleen Stout

 

/s/ Douglas Crichfield

By: Kathleen Stout, Manager and Member

By: Douglas Crichfield, President and CEO

 

 

Address:

On file with the Company

Address: 319 S Sheridan Blvd.

 

 

Lakewood, CO 80226

 

 

Date:

11/30/2012

 

Date:

11/30/2012

 

 

 

 

 

 

 

 

/s/ Kathleen Stout

 

 

Kathleen Stout, Individually

 

 

 

 

 

 

Address:

On file with the Company

 

 

 

 

Date:

11/30/2012

 

 

 

 

 

 

 

 

/s/ Scott Hovey

 

 

Scott Hovey, Individually

 

 

 

 

 

Address:

On file with the Company

 

 

 

 

 

 

Date:

11/30/2012

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT LIST

 

List

 

Exhibit

 

 

 

Furniture, Fixtures and Equipment

 

A

 

 

 

Trade Mark

 

B

 

--------------------------------------------------------------------------------


 

Exhibit A

RMOC Asset Purchase

 

Furniture & Fixtures

 

 

 

111 S. Tejon, Suite 110, Colorado Springs, CO 80903

 

$

69,544.80

 

1755 Telstar, Suite 101, Colorado Springs, CO 80920

 

$

102,533.20

 

1881 9th Street, Suite 115, Boulder, CO 80302

 

$

87,398.86

 

5251 DTC Parkway, Greenwood Village

 

$

62,352.44

 

 

 

 

 

Total Furniture/Fixtures

 

$

321,829.30

 

 

 

 

 

Leasehold Improvement

 

 

 

Boulder - Per bill from landlord

 

$

27,670.21

 

 

 

 

 

Equipment

 

 

 

Computers/Monitors/Headsets

 

$

65,025.71

 

Network, power and phones

 

$

22,466.59

 

Printers and projectors

 

$

23,909.94

 

Software licenses

 

$

5,065.08

 

 

 

 

 

Total Equipment

 

$

116,467.32

 

 

 

 

 

Total Assets/Purchase Price

 

$

465,966.83

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

 

 

Document must be filed electronically.

Paper documents will not be accepted.

Fees & forms are subject to change.

For more information or to print copies

of filed documents, visit www.sos.state.co.us.

[g287491kg05i001.jpg]

Colorado Secretary of State

Date and Time: 06/29/2012 02:37 PM

ID Number: 20121357129

 

Document number: 20121357129

Amount Paid: $30.00

 

ABOVE SPACE FOR OFFICE USE ONLY

 

Statement of Trademark Registration of a Reporting Entity

filed pursuant to § 7-70-102 of the Colorado Revised Statutes (C.R.S.)

 

1.  For the reporting entity delivering this statement, its ID number, true
name, form of entity and the jurisdiction under the law of which it is formed
are

 

ID Number

20111203629

 

(Colorado Secretary of State ID number)

 

 

True name

Residential Mortgage of Colorado, LLC

 

 

Form of entity

Limited Liability Company

 

 

Jurisdiction

Colorado.

 

2.

(Mark the applicable box and complete the statement. Caution: Mark only one
box.)

 

x The trademark is a standard character trademark and the characters
constituting the trademark are Residential Mortgage of Colorado.

 

 

 

OR

 

 

 

o The trademark is a special form trademark and a description of the attached
drawing is

 

                                                                                                                                                                     .

 

 

3.

A detailed description of the goods or services in connection with which the
trademark is used is Origination, brokerage, funding, sale, investment in,
ownership of, processing and servicing of residential mortgage loans.

 

 

 

The class into which such goods or services fall is 036 Insurance and Financial.

 

(Class)

 

 

4.

A description of the attached specimen sufficient to identify the nature of the
specimen is the printed words “Residential Mortgage of Colorado” in the form set
forth in the attached specimen. _

 

 

5.

The date of first use in commerce of the trademark in this state by such entity
or such entity’s predecessor in interest is 04/05/2011.

 

(mm/dd/yyyy)

 

 

6.

The registrant identified above is currently using the trademark in commerce in
this state and such registrant believes, in good faith, that such registrant has
the right to use the trademark in connection with the goods or services listed
above and such registrant’s use of the trademark does not infringe the rights of
any other person in that trademark.

 

 

7.

(If applicable, adopt the following statement by marking the box and include an
attachment.)

 

o This document contains additional information as provided by law.

 

1

--------------------------------------------------------------------------------


 

Notice:

 

Causing this document to be delivered to the Secretary of State for filing shall
constitute the affirmation or acknowledgment of each individual causing such
delivery, under penalties of perjury, that such document is such individual’s
act and deed, or that such individual in good faith believes such document is
the act and deed of the person on whose behalf such individual is causing such
document to be delivered for filing, taken in conformity with the requirements
of part 3 of article 90 of title 7, C.R.S. and, if applicable, the constituent
documents and the organic statutes, and that such individual in good faith
believes the facts stated in such document are true and such document complies
with the requirements of that Part, the constituent documents, and the organic
statutes.

 

This perjury notice applies to each individual who causes this document to be
delivered to the Secretary of State, whether or not such individual is
identified in this document as one who has caused it to be delivered.

 

8.  The true name and mailing address of the individual causing this document to
be delivered for filing are

 

Midgley

Scott

A.

 

(Last)

(First)

(Middle)

(Suffix)

 

503 N. Main Street

(Street number and name or Post Office Box information)

 

Suite 350

Pueblo

CO

81003

(City)

(State)

(Zip/Postal Code)

 

 

United States.

 

(Province — if applicable)

(Country)

 

 

o

(If applicable, adopt the following statement by marking the box and include an
attachment.)

This document contains the true name and mailing address of one or more
additional individuals causing the document to be delivered for filing.

 

Disclaimer:

 

This form/cover sheet, and any related instructions, are not intended to provide
legal, business or tax advice, and are furnished without representation or
warranty.  While this form/cover sheet is believed to satisfy minimum legal
requirements as of its revision date, compliance with applicable law, as the
same may be amended from time to time, remains the responsibility of the user of
this form/cover sheet.  Questions should be addressed to the user’s legal,
business or tax advisor(s).

 

2

--------------------------------------------------------------------------------